DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winterbotham (US 2003/0214630).
Regarding claims 1, 15 and 19, Winterbotham discloses, a pair of glasses and method for modifying visual input to the brain (Figs. 1-6), the pair of glasses comprising: 
a frame (50, 250); 
two optical windows (120, 130) coupled with the frame, wherein at least one of the optical windows is an electrically controllable optical window; and 

wherein the controller is positioned to establish a voltage across the electrically controllable optical window, remove a voltage across the electrically controllable optical window, vary a voltage across the electrically controllable optical window, or combinations thereof (Para. 0029-0030 and 0049-0050); and 
wherein optical transparency of the electrically controllable optical window is responsive to voltage across the electrically controllable optical window (Para. 0029-0030 and 0049-0050).
Regarding claims 2 and 20, Winterbotham discloses, the controller is positioned to establish at least two different voltage states across the electrically controllable optical window, wherein in a first voltage state the electrically controllable optical window is in a first state of optical transparency, wherein in a second voltage state the electrically controllable optical window is in a second state of optical transparency, and wherein the first and second states of optical transparency are different (Para. 0029-0030 and 0049-0050).
Regarding claim 3, Winterbotham discloses, the first state of optical transparency is opaquer than the second state of optical transparency (Para. 0029-0030 and 0049-0050).
Regarding claim 4, Winterbotham discloses, the second state of optical transparency is opaquer than the first state of optical transparency (Para. 0029-0030 and 0049-0050).
Regarding claim 5, Winterbotham discloses, the controller comprises an electronic switch, a circuit board, or a computer processor (210, 220, 230, 240).
Regarding claim 6, Winterbotham discloses, a source of electricity coupled with the controller (210, 220, 230, 240).
claim 7, Winterbotham discloses, the electrically controllable optical window comprises a smart glass (Para. 0029-0030 and 0049-0050).
Regarding claim 8, Winterbotham discloses, the smart glass comprises a suspended-particle device (SPD), an electrochromic glass, or a polymer-dispersed liquid-crystal device (PDLC) (Para. 0029-0030 and 0049-0050).
Regarding claim 9, Winterbotham discloses, the apparatus is coupled with or integral with a pair of glasses, such that the electrically controllable optical window is positionable to at least partially obstruct a view of a user's normally dominant eye when the glasses are worn by the user (Para. 0029-0030 and 0049-0050).
Regarding claim 10, Winterbotham discloses, the electrically controllable optical window is selectively attachable and detachable to the glasses to at least partially obstruct a view of either of a user's eyes when the glasses are worn by the user (Para. 0029-0030 and 0049-0050).
Regarding claim 11, Winterbotham discloses, a data storage (Para. 0056 and see 210) in communication with or integral with the controller; and one or more sensors in communication with the data storage, the controller, or combinations thereof (Para. 0029, 0048 and 0056); wherein voltage applied across the electrically controllable optical window by the controller is responsive to sensor data from the one or more sensors (Para. 0029, 0048 and 0056).
Regarding claim 12, Winterbotham discloses, voltage applied across the electrically controllable optical window by the controller is responsive to ambient light detected by the one or more sensors (Para. 0029, 0048 and 0056).
Regarding claim 13, Winterbotham discloses, communication hardware in communication with the with the data storage, the controller, or combinations thereof, wherein 
Regarding claim 14, Winterbotham discloses, one or more controls coupled with the controller for varying voltage, frequency of alternating voltage, length of time that each voltage is applied, or combinations thereof (Para. 0013, 0029-0030 and 0049-0050).
Regarding claim 16, Winterbotham discloses, aiming and shooting a gun while focusing with the non-dominant eye, aiming and shooting an arrow while focusing with the non-dominant eye, or aiming and throwing a dart while focusing with the non-dominant eye (Para. 0053).
Regarding claim 17, Winterbotham discloses, the gun, arrow, or dart is aimed at a target, the method further comprising tracking whether the target is hit by shot from the gun, by the arrow, or by the dart, and determining a voltage or pattern of voltages across the electrically controllable optical window that is associated with a higher accuracy of hitting the target (Para. 0053).
Regarding claim 18, Winterbotham discloses, the user has amblyopia (Para. 0030).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herzog et al. (US 2008/0062338) and Marcy, III (US 5,452,026) discloses an apparatus for modifying visual input to the brain that comprises an electrically controllable electrical window, a controller positioned to establish a voltage across the electrically controllable optical window to vary the optical transparency of the optical window. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/11/2021